FLETCHER, Judge
(dissenting):
The petitioner offered to plead guilty in this case in accordance with a pretrial agreement signed by General Payne, the respondent convening authority’s predecessor. Trial counsel notified the military judge that the respondent convening authority, General Richards, had withdrawn from this pretrial agreement prior to trial in accordance with paragraph 4 — 8i, AFM 111 — 1, Military Justice Guide (C4, May 13, 1980) . The military judge held a hearing on this question and ruled that the respondent convening authority’s withdrawal was proper. Defense counsel then made a motion to dismiss the charges and specifications against the petitioner because the Government, in withdrawing from this agreement, violated due process of law. The military judge denied this motion and the petitioner sought permission to petition this Court for extraordinary relief. All-Writs Act, 28 U.S.C. § 1651(a).
In his petition for extraordinary relief, the petitioner seeks an order from this Court directing the military judge or the convening authority to comply with this pretrial agreement or otherwise dismiss the charges and specifications pending against the petitioner. My Brothers opine in part that this petition can be entertained in the proper exercise of our extraordinary relief powers. I disagree. Chenoweth v. Van Arsdall, 22 U.S.C.M.A. 183, 46 C.M.R. 183 (1973).
The question raised in this petition is whether the military judge was correct in permitting the convening authority to withdraw from his predecessor’s pretrial agreement with the petitioner. See generally United States v. Kazena, 11 M.J. 28 (C.M.A. 1981) . There is no question in this case that the military judge had the authority to permit the convening authority to withdraw from this agreement. Id. at 31-32. An erroneous ruling by the military judge within this lawful exercise of authority is not alone sufficient to invoke the extraordinary relief powers of this Court. See Dettinger v. United States, 7 M.J. 216, 224 (C.M.A.1979) (Fletcher, C.J., concurring in the result).
The petitioner’s pretrial agreement calls for limitations on the sentence which may be approved by the convening authority. It does not guarantee that he will not be tried for these offenses at court-martial. Cf. Cooke v. Orser, 12 M.J. 335 (C.M.A.1982). In view of these limitations on punishment (six months’ confinement at hard labor) there is no necessity at the present time to exercise the extraordinary relief powers of this Court to preserve the possibility of granting the petitioner meaningful relief. Cf. Collier v. United States, 19 U.S.C.M.A. 511, 42 C.M.R. 113 (1970). In addition, there has been no showing by the petitioner that the military judge’s ruling or the action of General Richards was taken to directly and palpably thwart the prospective jurisdiction of this Court. Cf Jones v. Ignatius, 18 U.S.C.M.A. 7, 39 C.M.R. 7 (1968). Finally, as indicated by the majority opinion, it is not abundantly clear in this case that any verdict reached by this court-martial would be overturned. Cf Brookins v. Cullins, 23 U.S.C.M.A. 216, 49 C.M.R. 5 (1974); Fleiner v. Koch, 19 U.S.C.M.A. 630 (1969); Zamora v. Woodson, 19 U.S.C.M.A. 403, 42 C.M.R. 5 (1970). Under these circumstances, I see no reason to permit a piecemeal appeal in the present case.
I do not believe Congress intended the All-Writs Act as a vehicle to supplant normal appellate review. See Chenoweth v. Van Arsdall, supra. I have repeatedly cautioned that the exercise of the Court’s extraordinary relief powers in ordinary cases opens the floodgates for this Court to be swamped by petitions challenging every alleged error of law made by military judges. See United States v. Redding, 11 M.J. 100, 115 (C.M.A. 1981) (Fletcher, J., dissenting); see also United States v. Caprio, 12 M.J. 30, 33 (C.M.A.1981) (Fletcher, J., dissenting). Despite the exhortations of the majority to*360day, I feel constrained to repeat my warning.
In my opinion, the petitioner’s offer to plead guilty made at trial and his objection to the respondent convening authority’s withdrawal from this agreement preserve this issue for appeal. See United States v. Kazena, supra. This is true whether he subsequently decides to plead not guilty, plead guilty without an agreement, or plead guilty with a less advantageous agreement. The Government, not the petitioner, runs the risk that as a remedy for any improper conduct found to exist on its part, the Court may later invalidate that portion of the sentence in excess of the original pretrial agreement.
Accordingly, I would deny the petition for extraordinary relief without prejudice to the petitioner’s raising the same question in the normal appellate review process or by a later petition for extraordinary relief where his prayer for relief is timely.